 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11   CELINA MUNIZ, et al.,                            Case No.: 1:19-cv-00233-LJO-JLT

12                                        Plaintiffs, ORDERCLOSING THE CASE AS TO
                                                      THE SECOND, FOURTH & FIFTH
13                 v.                                 CAUSES OF ACTION AND AS TO
                                                      DEFENDANT R. DIAZ
14   C. PFEIFFER, et al.,
                                                      (Doc. 30)
15                                      Defendants.

16

17         The parties have stipulated to portions of the case and defendant R. Diaz being dismissed

18   with prejudice. (Doc. 30) The Federal Rules of Civil Procedure Rule 41 makes such stipulations

19   effective immediately with further order of the Court. Accordingly, the Court ORDERS:

20         1.   The action is CLOSED as to the second, fourth, and fifth causes of action set forth in

21   Second Amended Complaint (ECF No. 25);

22         2.   The action is CLOSED as to defendant R. Diaz;

23         3.   Defendants C. Pfeiffer, D. Goss, J. Custer, M. Faulkner, J. Fitzpatrick, A. Diaz-

24   Albarran, and R. Calderon SHALL file their answer to the remaining causes of action in the

25   Second Amended Complaint (first, third, sixth, and seventh causes of action) within seven days.

26   ///

27   ///

28
 1         4.    Clerk of Court is DIRECTED to close this action as to defendant R. Diaz and as to

 2   the second, fourth, and fifth causes of action.

 3
     IT IS SO ORDERED.
 4

 5      Dated:     December 2, 2019                          /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
